Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 1 of 20 Page ID #:604




       3DXO $ 6WHZDUW 6%1       6WHSKHQ 0 /REELQ
        SDXOVWHZDUW#NQREEHFRP            VPO#VPODYYRFDWLFRP
       $OL 6 5D]DL 6%1          $XVWLQ - 5LFKDUGVRQ
        DOLUD]DL#NQREEHFRP               DMU#VPODYYRFDWLFRP
       1LFROH 5 7RZQHV 6%1      60/ $992&$7, 3&
        QLFROHWRZQHV#NQREEHFRP            3URVSHFW 6WUHHW 6XLWH 
       .12%%( 0$57(16 2/621 	 6DQ 'LHJR &$ 
        %($5 //3                          7HO 
        0DLQ 6WUHHW )RXUWHHQWK )ORRU
        ,UYLQH &$                    $WWRUQH\V IRU 'HIHQGDQWV
       7HOHSKRQH            -/ '(6,*1 ,1& 1(9(1
        )DFVLPLOH            =(5(06., $1' -(11$ *$<(
                                          /((
        &OD\WRQ 5 +HQVRQ 6%1 
       FOD\WRQKHQVRQ#NQREEHFRP
        .12%%( 0$57(16 2/621 	
       %($5 //3
         (O &DPLQR 5HDO
      6DQ 'LHJR &$ 
        7HOHSKRQH  
      )DFVLPLOH  
      $WWRUQH\V IRU 3ODLQWLII&RXQWHU'HIHQGDQW
        +2//< +817 (17(535,6(6 ,1&
   
   
                     ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                  )25 7+( &(175$/ ',675,&7 2) &$/,)251,$
                                 :(67(51 ',9,6,21
      +2//< +817 (17(535,6(6 ,1&                  &LYLO $FWLRQ 1R
        DQ ,OOLQRLV FRUSRUDWLRQ                       FY*: 05:[
                                                  
              3ODLQWLII&RXQWHU'HIHQGDQW          
                                                     >352326('@ 67,38/$7('
                                                       3527(&7,9( 25'(5
            Y                                    
                                                    
      -/ '(6,*1 ,1& GED 2/,9<$                    +RQ 0LFKDHO 5 :LOQHU
        6721( GED                                 
      :::2/,9<$6721(&20 D                      
        &DOLIRUQLD FRUSRUDWLRQ 1(9(1               
      =(5(06., DQ LQGLYLGXDO DQG -(11$          
        *$<( /(( DQ LQGLYLGXDO                    
                                                  
            'HIHQGDQWV&RXQWHU3ODLQWLII           
      $1' 5(/$7(' &2817(5&/$,06                  
                                                  

   
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 2 of 20 Page ID #:605




           ,1752'8&7,21
                        385326(6 $1' /,0,7$7,216
             'LVFRYHU\ LQ WKLV DFWLRQ LV OLNHO\ WR LQYROYH SURGXFWLRQ RI FRQILGHQWLDO
       SURSULHWDU\ RU SULYDWH LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP SXEOLF
       GLVFORVXUH DQG IURP XVH IRU DQ\ SXUSRVH RWKHU WKDQ SURVHFXWLQJ WKLV OLWLJDWLRQ
       PD\ EH ZDUUDQWHG $FFRUGLQJO\ WKH SDUWLHV KHUHE\ VWLSXODWH WR DQG SHWLWLRQ WKH
       &RXUW WR HQWHU WKH IROORZLQJ 6WLSXODWHG 3URWHFWLYH 2UGHU            7KH SDUWLHV
       DFNQRZOHGJH WKDW WKLV 2UGHU GRHV QRW FRQIHU EODQNHW SURWHFWLRQV RQ DOO
       GLVFORVXUHV RU UHVSRQVHV WR GLVFRYHU\ DQG WKDW WKH SURWHFWLRQ LW DIIRUGV IURP
      SXEOLF GLVFORVXUH DQG XVH H[WHQGV RQO\ WR WKH OLPLWHG LQIRUPDWLRQ RU LWHPV WKDW
      DUH HQWLWOHG WR FRQILGHQWLDO WUHDWPHQW XQGHU WKH DSSOLFDEOH OHJDO SULQFLSOHV 7KH
      SDUWLHV IXUWKHU DFNQRZOHGJH DV VHW IRUWK LQ 6HFWLRQ  EHORZ WKDW WKLV
      6WLSXODWHG 3URWHFWLYH 2UGHU GRHV QRW HQWLWOH WKHP WR ILOH FRQILGHQWLDO LQIRUPDWLRQ
      XQGHU VHDO &LYLO /RFDO 5XOH  VHWV IRUWK WKH SURFHGXUHV WKDW PXVW EH
      IROORZHG DQG WKH VWDQGDUGV WKDW ZLOO EH DSSOLHG ZKHQ D SDUW\ VHHNV SHUPLVVLRQ
      IURP WKH FRXUW WR ILOH PDWHULDO XQGHU VHDO
                       *22' &$86( 67$7(0(17
            7KLV DFWLRQ LV OLNHO\ WR LQYROYH WUDGH VHFUHWV FXVWRPHU DQG SULFLQJ OLVWV
      GHVLJQ GUDZLQJV DQG RWKHU YDOXDEOH GHVLJQ UHVHDUFK PDUNHWLQJ GHYHORSPHQW
      FRPPHUFLDO ILQDQFLDO WHFKQLFDO DQGRU SURSULHWDU\ LQIRUPDWLRQ IRU ZKLFK
      VSHFLDO SURWHFWLRQ IURP SXEOLF GLVFORVXUH DQG IURP XVH IRU DQ\ SXUSRVH RWKHU
      WKDQ SURVHFXWLRQ RI WKLV DFWLRQ LV ZDUUDQWHG 6XFK FRQILGHQWLDO DQG SURSULHWDU\
      PDWHULDOV DQG LQIRUPDWLRQ FRQVLVW RI DPRQJ RWKHU WKLQJV FRQILGHQWLDO EXVLQHVV
      RU ILQDQFLDO LQIRUPDWLRQ LQIRUPDWLRQ UHJDUGLQJ FRQILGHQWLDO EXVLQHVV SUDFWLFHV
      RU RWKHU FRQILGHQWLDO UHVHDUFK GHVLJQ PDUNHWLQJ GHYHORSPHQW RU FRPPHUFLDO
      LQIRUPDWLRQ LQFOXGLQJ LQIRUPDWLRQ LPSOLFDWLQJ SULYDF\ ULJKWV RI WKLUG SDUWLHV
      LQIRUPDWLRQ RWKHUZLVH JHQHUDOO\ XQDYDLODEOH WR WKH SXEOLF RU ZKLFK PD\ EH
      SULYLOHJHG RU RWKHUZLVH SURWHFWHG IURP GLVFORVXUH XQGHU VWDWH RU IHGHUDO VWDWXWHV
                                                
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 3 of 20 Page ID #:606




       FRXUW UXOHV FDVH GHFLVLRQV RU FRPPRQ ODZ 6SHFLILFDOO\ LQIRUPDWLRQ VXFK DV
       VDOHV YROXPHV VDOHV XQLWV FRVWV RI JRRGV VROG SULFH VWUXFWXUHV EXVLQHVV FRVWV
       SURILW PDUJLQV PDUNHWLQJ VWUDWHJLHV FRPSHWLWLYH EXVLQHVV SODQV DQG GHVLJQ
       GUDZLQJV PD\ QHHG WR EH GLVFORVHG RQO\ WR D SDUW\¶V DWWRUQH\V GXH WR WKH
       SRWHQWLDO IRU FRPSHWLWLYH KDUP         $FFRUGLQJO\ WR H[SHGLWH WKH IORZ RI
       LQIRUPDWLRQ WR IDFLOLWDWH WKH SURPSW UHVROXWLRQ RI GLVSXWHV RYHU FRQILGHQWLDOLW\
       RI GLVFRYHU\ PDWHULDOV WR DGHTXDWHO\ SURWHFW LQIRUPDWLRQ WKH SDUWLHV DUH HQWLWOHG
       WR NHHS FRQILGHQWLDO WR HQVXUH WKDW WKH SDUWLHV DUH SHUPLWWHG UHDVRQDEOH
       QHFHVVDU\ XVHV RI VXFK PDWHULDO LQ SUHSDUDWLRQ IRU DQG LQ WKH FRQGXFW RI WULDO WR
      DGGUHVV WKHLU KDQGOLQJ DW WKH HQG RI WKH OLWLJDWLRQ DQG VHUYH WKH HQGV RI MXVWLFH D
      SURWHFWLYH RUGHU IRU VXFK LQIRUPDWLRQ LV MXVWLILHG LQ WKLV PDWWHU ,W LV WKH LQWHQW RI
      WKH SDUWLHV WKDW LQIRUPDWLRQ ZLOO QRW EH GHVLJQDWHG DV FRQILGHQWLDO IRU WDFWLFDO
      UHDVRQV DQG WKDW QRWKLQJ EH VR GHVLJQDWHG ZLWKRXW D JRRG IDLWK EHOLHI WKDW LW KDV
      EHHQ PDLQWDLQHG LQ D FRQILGHQWLDO QRQSXEOLF PDQQHU DQG WKHUH LV JRRG FDXVH
      ZK\ LW VKRXOG QRW EH SDUW RI WKH SXEOLF UHFRUG RI WKLV FDVH
           '(),1,7,216
                 $FWLRQ 7KLV SHQGLQJ IHGHUDO ODZVXLW
                 &KDOOHQJLQJ 3DUW\     D 3DUW\ RU 1RQ3DUW\ WKDW FKDOOHQJHV WKH
      GHVLJQDWLRQ RI LQIRUPDWLRQ RU LWHPV XQGHU WKLV 2UGHU
                 ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV LQIRUPDWLRQ UHJDUGOHVV
      RI KRZ LW LV JHQHUDWHG VWRUHG RU PDLQWDLQHG RU WDQJLEOH WKLQJV WKDW TXDOLI\ IRU
      SURWHFWLRQ XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH F DQG DV VSHFLILHG DERYH
      LQ WKH *RRG &DXVH 6WDWHPHQW
                 &RXQVHO 2XWVLGH &RXQVHO RI 5HFRUG DQG +RXVH &RXQVHO DV ZHOO
      DV WKHLU VXSSRUW VWDII
                 'HVLJQDWLQJ 3DUW\       D 3DUW\ RU 1RQ3DUW\ WKDW GHVLJQDWHV
      LQIRUPDWLRQ RU LWHPV WKDW LW SURGXFHV LQ GLVFORVXUHV RU LQ UHVSRQVHV WR GLVFRYHU\
      DV ³&21),'(17,$/´ RU ³+,*+/< &21),'(17,$/ ± $77251(<6¶
                                                 
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 4 of 20 Page ID #:607




       (<(6 21/<´
                 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO DOO LWHPV RU LQIRUPDWLRQ
       UHJDUGOHVV RI WKH PHGLXP RU PDQQHU LQ ZKLFK LW LV JHQHUDWHG VWRUHG RU
       PDLQWDLQHG LQFOXGLQJ DPRQJ RWKHU WKLQJV WHVWLPRQ\ WUDQVFULSWV DQG WDQJLEOH
       WKLQJV WKDW DUH SURGXFHG RU JHQHUDWHG LQ GLVFORVXUHV RU UHVSRQVHV WR GLVFRYHU\
       LQ WKLV PDWWHU
                 ([SHUW D SHUVRQ ZLWK VSHFLDOL]HG NQRZOHGJH RU H[SHULHQFH LQ D
       PDWWHU SHUWLQHQW WR WKH OLWLJDWLRQ ZKR KDV EHHQ UHWDLQHG E\ D 3DUW\ RU LWV FRXQVHO
       WR VHUYH DV DQ H[SHUW ZLWQHVV RU DV D FRQVXOWDQW LQ WKLV $FWLRQ
                ³+,*+/< &21),'(17,$/ ± $77251(<6¶ (<(6 21/<´
      ,QIRUPDWLRQ RU ,WHPV LQIRUPDWLRQ UHJDUGOHVV RI KRZ LW LV JHQHUDWHG VWRUHG RU
      PDLQWDLQHG RU WDQJLEOH WKLQJV WKDW TXDOLI\ IRU SURWHFWLRQ XQGHU )HGHUDO 5XOH RI
      &LYLO 3URFHGXUH F DQG DV VSHFLILHG DERYH LQ WKH *RRG &DXVH 6WDWHPHQW WKDW
      LV H[WUHPHO\ VHQVLWLYH LQIRUPDWLRQ WKH GLVFORVXUH RI ZKLFK WR DQRWKHU 3DUW\ RU
      1RQ3DUW\ ZRXOG OLNHO\ KDUP WKH FRPSHWLWLYH SRVLWLRQ RI WKH 3DUW\ SURGXFLQJ
      WKH LQIRUPDWLRQ ([DPSOHV RI LQIRUPDWLRQ WKDW FRXOG EH FRQVLGHUHG ³+,*+/<
      &21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ LQFOXGH VDOHV YROXPHV
      VDOHV XQLWV FRVW RI JRRGV VROG SULFH VWUXFWXUHV GLVFRXQWV EXVLQHVV FRVWV
      SURILWV PDUJLQV GHVLJQ GUDZLQJV WHFKQLFDO GRFXPHQWV PDUNHWLQJ VWUDWHJLHV
      FRPSHWLWLYH EXVLQHVV SODQV DQG WKH LGHQWLW\ RI FXVWRPHUV
                +RXVH &RXQVHO DWWRUQH\V ZKR DUH HPSOR\HHV RI D SDUW\ WR WKLV
      $FWLRQ +RXVH &RXQVHO GRHV QRW LQFOXGH 2XWVLGH &RXQVHO RI 5HFRUG RU DQ\
      RWKHU RXWVLGH FRXQVHO
             1RQ3DUW\       DQ\    QDWXUDO    SHUVRQ   SDUWQHUVKLS      FRUSRUDWLRQ
      DVVRFLDWLRQ RU RWKHU OHJDO HQWLW\ QRW QDPHG DV D 3DUW\ WR WKLV DFWLRQ
             2XWVLGH &RXQVHO RI 5HFRUG DWWRUQH\V ZKR DUH QRW HPSOR\HHV RI D
      SDUW\ WR WKLV $FWLRQ EXW DUH UHWDLQHG WR UHSUHVHQW RU DGYLVH D SDUW\ WR WKLV $FWLRQ
      DQG KDYH DSSHDUHG LQ WKLV $FWLRQ RQ EHKDOI RI WKDW SDUW\ RU DUH DIILOLDWHG ZLWK D
                                                
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 5 of 20 Page ID #:608




       ODZ ILUP ZKLFK KDV DSSHDUHG RQ EHKDOI RI WKDW SDUW\ DQG LQFOXGHV VXSSRUW VWDII
              3DUW\ DQ\ SDUW\ WR WKLV $FWLRQ LQFOXGLQJ DOO RI LWV RIILFHUV
       GLUHFWRUV HPSOR\HHV FRQVXOWDQWV UHWDLQHG H[SHUWV DQG 2XWVLGH &RXQVHO RI
       5HFRUG DQG WKHLU VXSSRUW VWDIIV
              3URGXFLQJ 3DUW\ D 3DUW\ RU 1RQ3DUW\ WKDW SURGXFHV 'LVFORVXUH RU
       'LVFRYHU\ 0DWHULDO LQ WKLV $FWLRQ
              3URIHVVLRQDO 9HQGRUV SHUVRQV RU HQWLWLHV WKDW SURYLGH OLWLJDWLRQ
       VXSSRUW VHUYLFHV HJ SKRWRFRS\LQJ YLGHRWDSLQJ WUDQVODWLQJ SUHSDULQJ H[KLELWV
       RU GHPRQVWUDWLRQV DQG RUJDQL]LQJ VWRULQJ RU UHWULHYLQJ GDWD LQ DQ\ IRUP RU
      PHGLXP DQG WKHLU HPSOR\HHV DQG VXEFRQWUDFWRUV
             3URWHFWHG 0DWHULDO DQ\ 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO WKDW LV
      GHVLJQDWHG   DV   ³&21),'(17,$/´         RU   ³+,*+/<      &21),'(17,$/            ±
      $77251(<6¶ (<(6 21/<´
             5HFHLYLQJ 3DUW\ D 3DUW\ WKDW UHFHLYHV 'LVFORVXUH RU 'LVFRYHU\
      0DWHULDO IURP D 3URGXFLQJ 3DUW\
          6&23(
            7KH SURWHFWLRQV FRQIHUUHG E\ WKLV 6WLSXODWLRQ DQG 2UGHU FRYHU QRW RQO\
      3URWHFWHG 0DWHULDO DV GHILQHG DERYH EXW DOVR  DQ\ LQIRUPDWLRQ FRSLHG RU
      H[WUDFWHG IURP 3URWHFWHG 0DWHULDO  DOO FRSLHV H[FHUSWV VXPPDULHV RU
      FRPSLODWLRQV RI 3URWHFWHG 0DWHULDO DQG  DQ\ WHVWLPRQ\ FRQYHUVDWLRQV RU
      SUHVHQWDWLRQV E\ 3DUWLHV RU WKHLU &RXQVHO WKDW PLJKW UHYHDO 3URWHFWHG 0DWHULDO
            +RZHYHU WKH SURWHFWLRQV FRQIHUUHG E\ WKLV 6WLSXODWLRQ DQG 2UGHU GR QRW
      FRYHU WKH IROORZLQJ LQIRUPDWLRQ  DQ\ LQIRUPDWLRQ WKDW LV LQ WKH SXEOLF
      GRPDLQ DW WKH WLPH RI GLVFORVXUH WR D 5HFHLYLQJ 3DUW\ RU EHFRPHV SDUW RI WKH
      SXEOLF GRPDLQ DIWHU LWV GLVFORVXUH WR D 5HFHLYLQJ 3DUW\ DV D UHVXOW RI SXEOLFDWLRQ
      QRW LQYROYLQJ D YLRODWLRQ RI WKLV 2UGHU LQFOXGLQJ EHFRPLQJ SDUW RI WKH SXEOLF
      UHFRUG WKURXJK WULDO RU RWKHUZLVH DQG  DQ\ LQIRUPDWLRQ NQRZQ WR WKH
      5HFHLYLQJ 3DUW\ SULRU WR WKH GLVFORVXUH RU REWDLQHG E\ WKH 5HFHLYLQJ 3DUW\ DIWHU
                                               
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 6 of 20 Page ID #:609




       WKH GLVFORVXUH IURP D VRXUFH ZKR REWDLQHG WKH LQIRUPDWLRQ ODZIXOO\ XQGHU QR
       REOLJDWLRQ RI FRQILGHQWLDOLW\ WR WKH 3URGXFLQJ 3DUW\
             $Q\ XVH RI 3URWHFWHG 0DWHULDO DW WULDO ZLOO EH JRYHUQHG E\ WKH RUGHUV RI
       WKH WULDO MXGJH 7KLV 2UGHU GRHV QRW JRYHUQ WKH XVH RI 3URWHFWHG 0DWHULDO DW WULDO
           '85$7,21
             (YHQ DIWHU ILQDO GLVSRVLWLRQ RI WKLV OLWLJDWLRQ WKH FRQILGHQWLDOLW\
       REOLJDWLRQV LPSRVHG E\ WKLV 2UGHU ZLOO UHPDLQ LQ HIIHFW XQWLO D 'HVLJQDWLQJ 3DUW\
       DJUHHV RWKHUZLVH LQ ZULWLQJ RU D FRXUW RUGHU RWKHUZLVH GLUHFWV )LQDO GLVSRVLWLRQ
       ZLOO EH GHHPHG WR EH WKH ODWHU RI  GLVPLVVDO RI DOO FODLPV DQG GHIHQVHV LQ WKLV
      $FWLRQ ZLWK RU ZLWKRXW SUHMXGLFH DQG  ILQDO MXGJPHQW KHUHLQ DIWHU WKH
      FRPSOHWLRQ DQG H[KDXVWLRQ RI DOO DSSHDOV UHKHDULQJV UHPDQGV WULDOV RU UHYLHZV
      RI WKLV $FWLRQ LQFOXGLQJ WKH WLPH OLPLWV IRU ILOLQJ DQ\ PRWLRQV RU DSSOLFDWLRQV
      IRU H[WHQVLRQ RI WLPH SXUVXDQW WR DSSOLFDEOH ODZ
          '(6,*1$7,1* 3527(&7(' 0$7(5,$/
                ([HUFLVH RI 5HVWUDLQW DQG &DUH LQ 'HVLJQDWLQJ 0DWHULDO IRU
      3URWHFWLRQ (DFK 3DUW\ RU 1RQ3DUW\ WKDW GHVLJQDWHV LQIRUPDWLRQ RU LWHPV IRU
      SURWHFWLRQ XQGHU WKLV 2UGHU PXVW WDNH FDUH WR OLPLW DQ\ VXFK GHVLJQDWLRQ WR
      VSHFLILF PDWHULDO WKDW TXDOLILHV XQGHU WKH DSSURSULDWH VWDQGDUGV 7KH 'HVLJQDWLQJ
      3DUW\ PXVW GHVLJQDWH IRU SURWHFWLRQ RQO\ WKRVH SDUWV RI PDWHULDO GRFXPHQWV
      LWHPV RU RUDO RU ZULWWHQ FRPPXQLFDWLRQV WKDW TXDOLI\ VR WKDW RWKHU SRUWLRQV RI
      WKH PDWHULDO GRFXPHQWV LWHPV RU FRPPXQLFDWLRQV IRU ZKLFK SURWHFWLRQ LV QRW
      ZDUUDQWHG DUH QRW VZHSW XQMXVWLILDEO\ ZLWKLQ WKH DPELW RI WKLV 2UGHU
            0DVV LQGLVFULPLQDWH RU URXWLQL]HG GHVLJQDWLRQV DUH SURKLELWHG
      'HVLJQDWLRQV WKDW DUH VKRZQ WR EH FOHDUO\ XQMXVWLILHG RU WKDW KDYH EHHQ PDGH IRU
      DQ LPSURSHU SXUSRVH HJ WR XQQHFHVVDULO\ HQFXPEHU WKH FDVH GHYHORSPHQW
      SURFHVV RU WR LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV PD\
      H[SRVH WKH 'HVLJQDWLQJ 3DUW\ WR VDQFWLRQV
      
                                                
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 7 of 20 Page ID #:610




             ,I LW FRPHV WR D 'HVLJQDWLQJ 3DUW\¶V DWWHQWLRQ WKDW LQIRUPDWLRQ RU LWHPV
       WKDW LW GHVLJQDWHG IRU SURWHFWLRQ GR QRW TXDOLI\ IRU SURWHFWLRQ WKDW 'HVLJQDWLQJ
       3DUW\ PXVW SURPSWO\ QRWLI\ DOO RWKHU 3DUWLHV WKDW LW LV ZLWKGUDZLQJ WKH
       LQDSSOLFDEOH GHVLJQDWLRQ
                 0DQQHU DQG 7LPLQJ RI 'HVLJQDWLRQV ([FHSW DV RWKHUZLVH SURYLGHG
       LQ WKLV 2UGHU VHH HJ VHFRQG SDUDJUDSK RI VHFWLRQ D EHORZ RU DV
       RWKHUZLVH VWLSXODWHG RU RUGHUHG 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO WKDW TXDOLILHV
       IRU SURWHFWLRQ XQGHU WKLV 2UGHU PXVW EH FOHDUO\ VR GHVLJQDWHG EHIRUH WKH PDWHULDO
       LV GLVFORVHG RU SURGXFHG
            'HVLJQDWLRQ LQ FRQIRUPLW\ ZLWK WKLV 2UGHU UHTXLUHV
            D    IRU LQIRUPDWLRQ LQ GRFXPHQWDU\ IRUP HJ SDSHU RU HOHFWURQLF
      GRFXPHQWV EXW H[FOXGLQJ WUDQVFULSWV RI GHSRVLWLRQV RU RWKHU SUHWULDO RU WULDO
      SURFHHGLQJV WKDW WKH 3URGXFLQJ 3DUW\ DIIL[ DW D PLQLPXP WKH OHJHQG
      ³&21),'(17,$/´ RU ³+,*+/< &21),'(17,$/$77251(<6¶ (<(6
      21/<´ KHUHLQDIWHU ³&21),'(17,$/,7< OHJHQG´ WR HDFK SDJH WKDW
      FRQWDLQV SURWHFWHG PDWHULDO
            $ 3DUW\ RU 1RQ3DUW\ WKDW PDNHV RULJLQDO GRFXPHQWV DYDLODEOH IRU
      LQVSHFWLRQ QHHG QRW GHVLJQDWH WKHP IRU SURWHFWLRQ XQWLO DIWHU WKH LQVSHFWLQJ 3DUW\
      KDV LQGLFDWHG ZKLFK GRFXPHQWV LW ZRXOG OLNH FRSLHG DQG SURGXFHG 'XULQJ WKH
      LQVSHFWLRQ DQG EHIRUH WKH GHVLJQDWLRQ DOO RI WKH PDWHULDO PDGH DYDLODEOH IRU
      LQVSHFWLRQ ZLOO EH GHHPHG ³+,*+/< &21),'(17,$/ ± $77251(<6¶
      (<(6 21/<´ $IWHU WKH LQVSHFWLQJ 3DUW\ KDV LGHQWLILHG WKH GRFXPHQWV LW ZDQWV
      FRSLHG DQG SURGXFHG WKH 3URGXFLQJ 3DUW\ PXVW GHWHUPLQH ZKLFK GRFXPHQWV RU
      SRUWLRQV WKHUHRI TXDOLI\ IRU SURWHFWLRQ XQGHU WKLV 2UGHU         7KHQ EHIRUH
      SURGXFLQJ WKH VSHFLILHG GRFXPHQWV WKH 3URGXFLQJ 3DUW\ PXVW DIIL[ WKH
      ³&21),'(17,$/,7< OHJHQG´ WR HDFK SDJH WKDW FRQWDLQV 3URWHFWHG 0DWHULDO
            E    IRU D GHSRVLWLRQ WUDQVFULSW WKH 3URGXFLQJ 3DUW\ VKDOO GHVLJQDWH WKH
      WUDQVFULSW   DV   ³&21),'(17,$/´        RU   ³+,*+/<        &21),'(17,$/        ±
                                               
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 8 of 20 Page ID #:611




       $77251(<6¶ (<(6 21/<´ E\ UHTXHVWLQJ VXFK WUHDWPHQW WKHUHRI HLWKHU RQ
       WKH UHFRUG DW WKH WLPH RI WKH GHSRVLWLRQ RU E\ ZULWWHQ QRWLFH WR DOO 2XWVLGH
       &RXQVHO RI 5HFRUG DIWHU VHUYLFH RI WKH ILQDO GHSRVLWLRQ WUDQVFULSW ,I FRQILGHQWLDO
       WUHDWPHQW RI D WUDQVFULSW LV UHTXHVWHG E\ D 3DUW\ E\ ZULWWHQ QRWLFH DIWHU
       FRPSOHWLRQ RI D GHSRVLWLRQ VXFK ZULWWHQ QRWLFH VKDOO EH SURYLGHG WR DOO 2XWVLGH
       &RXQVHO RI 5HFRUG ZLWKLQ IRXUWHHQ  GD\V DIWHU FRPSOHWLRQ DQG VHUYLFH RI WKH
       ILQDO WUDQVFULSW 6XFK ZULWWHQ QRWLFH VKDOO VSHFLILFDOO\ LGHQWLI\ E\ SDJH DQG OLQH
       QXPEHU      DOO     SRUWLRQV   RI   WKH   WUDQVFULSW   WKDW   VKRXOG   EH   WUHDWHG   DV
       ³&21),'(17,$/´ RU ³+,*+/< &21),'(17,$/ ± $77251(<6¶ (<(6
      21/<´ LQ DFFRUGDQFH ZLWK WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU                  $OO FRXQVHO
      UHFHLYLQJ VXFK QRWLFH VKDOO EH UHVSRQVLEOH IRU PDUNLQJ WKH FRSLHV RI WKH
      GHVLJQDWHG WUDQVFULSW RU SRUWLRQ WKHUHRI LQ WKHLU SRVVHVVLRQ RU FRQWURO DV
      SURYLGHG IRU LQ WKH ZULWWHQ QRWLFH 7KH 3DUWLHV VKDOO QRW GLVVHPLQDWH D GHSRVLWLRQ
      WUDQVFULSW RU WKH FRQWHQWV WKHUHRI EH\RQG WKH SHUVRQV GHVLJQDWHG LQ 3DUDJUDSK
       EHORZ IRU D SHULRG RI IRXUWHHQ  GD\V DIWHU FRPSOHWLRQ DQG VHUYLFH RI WKH
      ILQDO WUDQVFULSW H[FHSW WKDW SRUWLRQV RI WKH WUDQVFULSW PD\ EH ILOHG XQGHU VHDO
      ZLWK WKH &RXUW LQ FRQQHFWLRQ ZLWK WKHVH SURFHHGLQJV 'RFXPHQWV RU WKLQJV XVHG
      DV H[KLELWV DW D GHSRVLWLRQ WKDW D 3DUW\ GHVLUHV WR EH VXEMHFW WR WKLV 6WLSXODWHG
      3URWHFWLYH 2UGHU VKDOO EH VHSDUDWHO\ VWDPSHG RU PDUNHG ³&21),'(17,$/´ RU
      ³+,*+/< &21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ 7KH 3URGXFLQJ
      3DUW\ ZLOO KDYH WKH ULJKW WR H[FOXGH IURP DWWHQGDQFH DW D GHSRVLWLRQ GXULQJ VXFK
      WLPH DV WKH &RQILGHQWLDO ,QIRUPDWLRQ LV WR EH GLVFORVHG DQ\ SHUVRQ RWKHU WKDQ
      WKH GHSRQHQW FRXQVHO WKH FRXUW UHSRUWHU WKH YLGHRJUDSKHU GHVLJQDWHG H[SHUWV
      DQG DQ\ SHUVRQV DJUHHG XSRQ E\ FRXQVHO IRU WKH 3URGXFLQJ 3DUW\
            F         IRU LQIRUPDWLRQ SURGXFHG LQ VRPH IRUP RWKHU WKDQ GRFXPHQWDU\ DQG
      IRU DQ\ RWKHU WDQJLEOH LWHPV WKDW WKH 3URGXFLQJ 3DUW\ DIIL[ LQ D SURPLQHQW SODFH
      RQ WKH H[WHULRU RI WKH FRQWDLQHU RU FRQWDLQHUV LQ ZKLFK WKH LQIRUPDWLRQ LV VWRUHG
      WKH   OHJHQG        ³&21),'(17,$/´          RU    ³+,*+/<       &21),'(17,$/          ±
                                                    
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 9 of 20 Page ID #:612




       $77251(<6¶ (<(6 21/<´
                 ,QDGYHUWHQW )DLOXUHV WR 'HVLJQDWH 7KH LQDGYHUWHQW RU XQLQWHQWLRQDO
       GLVFORVXUH E\ D 3DUW\ RU 1RQ3DUW\ RI 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO ZKLFK LW
       EHOLHYHV VKRXOG KDYH EHHQ GHVLJQDWHG DV ³&21),'(17,$/´ RU ³+,*+/<
       &21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ UHJDUGOHVV RI ZKHWKHU LW
       ZDV VR GHVLJQDWHG DW WKH WLPH RI GLVFORVXUH VKDOO QRW EH GHHPHG D ZDLYHU LQ
       ZKROH RU LQ SDUW RI WKH 3DUW\¶V RU 1RQ3DUW\¶V FODLP RI FRQILGHQWLDOLW\ HLWKHU DV
       WR WKH VSHFLILF LQIRUPDWLRQ GLVFORVHG RU DV WR DQ\ RWKHU LQIRUPDWLRQ UHODWLQJ
       WKHUHWR RU RQ WKH VDPH RU UHODWHG VXEMHFW PDWWHU SURYLGHG WKDW WKH 3DUW\ RU 1RQ
      3DUW\ QRWLILHV WKH 5HFHLYLQJ 3DUW\ DV VRRQ DV UHDVRQDEO\ SUDFWLFDEOH DIWHU
      GLVFRYHU\ RI WKH LQDGYHUWHQW RU XQLQWHQWLRQDO IDLOXUH WR GHVLJQDWH EXW LQ QR HYHQW
      PRUH WKDQ  EXVLQHVV GD\V        ,I D 3DUW\ RU 1RQ3DUW\ LQDGYHUWHQWO\ RU
      XQLQWHQWLRQDOO\ SURGXFHV RU GLVFORVHV 3URWHFWHG 0DWHULDO ZLWKRXW GHVLJQDWLQJ LW
      DV VXFK WKH 3DUW\ RU 1RQ3DUW\ PD\ JLYH ZULWWHQ QRWLFH WR WKH 5HFHLYLQJ 3DUW\
      RU 3DUWLHV WKDW WKH 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO LV GHVLJQDWHG
      ³&21),'(17,$/´ RU ³+,*+/< &21),'(17,$/ ± $77251(<6¶ (<(6
      21/<´ DQG VKRXOG EH WUHDWHG LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKLV
      6WLSXODWHG 3URWHFWLYH 2UGHU 7KH 5HFHLYLQJ 3DUW\ RU 3DUWLHV PXVW WUHDW VXFK
      'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO DV ³&21),'(17,$/´ RU ³+,*+/<
      &21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ IURP WKH GDWH VXFK QRWLFH
      LV UHFHLYHG 'LVFORVXUH RI VXFK 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO SULRU WR
      UHFHLSW RI VXFK QRWLFH WR SHUVRQV QRW DXWKRUL]HG WR UHFHLYH 3URWHFWHG 0DWHULDO
      VKDOO QRW EH GHHPHG D YLRODWLRQ RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU KRZHYHU
      WKRVH SHUVRQV WR ZKRP GLVFORVXUH ZDV PDGH DUH WR EH DGYLVHG WKDW WKH 3URWHFWHG
      0DWHULDO GLVFORVHG LV ³&21),'(17,$/´ RU ³+,*+/< &21),'(17,$/ ±
      $77251(<6¶ (<(6 21/<´ DQG PXVW EH WUHDWHG LQ DFFRUGDQFH ZLWK WKLV
      6WLSXODWHG 3URWHFWLYH 2UGHU
      
                                               
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 10 of 20 Page ID #:613




            &+$//(1*,1* &21),'(17,$/,7< '(6,*1$7,216
                    7LPLQJ RI &KDOOHQJHV $Q\ 3DUW\ RU 1RQ3DUW\ PD\ FKDOOHQJH D
        GHVLJQDWLRQ RI FRQILGHQWLDOLW\ DW DQ\ WLPH WKDW LV FRQVLVWHQW ZLWK WKH &RXUW¶V
        6FKHGXOLQJ 2UGHU
                    0HHW DQG &RQIHU 7KH &KDOOHQJLQJ 3DUW\ ZLOO LQLWLDWH WKH GLVSXWH
        UHVROXWLRQ SURFHVV DQG LI QHFHVVDU\ ILOH D GLVFRYHU\ PRWLRQ XQGHU /RFDO 5XOH
         HW VHT
                    7KH EXUGHQ RI SHUVXDVLRQ LQ DQ\ VXFK FKDOOHQJH SURFHHGLQJ ZLOO EH
        RQ WKH 'HVLJQDWLQJ 3DUW\ )ULYRORXV FKDOOHQJHV DQG WKRVH PDGH IRU DQ LPSURSHU
       SXUSRVH HJ WR KDUDVV RU LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU
       SDUWLHV PD\ H[SRVH WKH &KDOOHQJLQJ 3DUW\ WR VDQFWLRQV 8QOHVV WKH 'HVLJQDWLQJ
       3DUW\ KDV ZDLYHG RU ZLWKGUDZQ WKH FRQILGHQWLDOLW\ GHVLJQDWLRQ DOO SDUWLHV ZLOO
       FRQWLQXH WR DIIRUG WKH PDWHULDO LQ TXHVWLRQ WKH OHYHO RI SURWHFWLRQ WR ZKLFK LW LV
       HQWLWOHG XQGHU WKH 3URGXFLQJ 3DUW\¶V GHVLJQDWLRQ XQWLO WKH &RXUW UXOHV RQ WKH
       FKDOOHQJH
           $&&(66 72 $1' 86( 2) 3527(&7(' 0$7(5,$/
                   %DVLF 3ULQFLSOHV $ 5HFHLYLQJ 3DUW\ PD\ XVH 3URWHFWHG 0DWHULDO
       WKDW LV GLVFORVHG RU SURGXFHG E\ DQRWKHU 3DUW\ RU E\ D 1RQ3DUW\ LQ FRQQHFWLRQ
       ZLWK WKLV $FWLRQ RQO\ IRU SURVHFXWLQJ GHIHQGLQJ RU DWWHPSWLQJ WR VHWWOH WKLV
       $FWLRQ 6XFK 3URWHFWHG 0DWHULDO PD\ EH GLVFORVHG RQO\ WR WKH FDWHJRULHV RI
       SHUVRQV DQG XQGHU WKH FRQGLWLRQV GHVFULEHG LQ WKLV 2UGHU :KHQ WKH $FWLRQ KDV
       EHHQ WHUPLQDWHG D 5HFHLYLQJ 3DUW\ PXVW FRPSO\ ZLWK WKH SURYLVLRQV RI VHFWLRQ
        EHORZ ),1$/ ',6326,7,21
             3URWHFWHG 0DWHULDO PXVW EH VWRUHG DQG PDLQWDLQHG E\ D 5HFHLYLQJ 3DUW\ DW
       D ORFDWLRQ DQG LQ D VHFXUH PDQQHU WKDW HQVXUHV WKDW DFFHVV LV OLPLWHG WR WKH
       SHUVRQV DXWKRUL]HG XQGHU WKLV 2UGHU
              'LVFORVXUH RI ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV               8QOHVV
       RWKHUZLVH RUGHUHG E\ WKH FRXUW RU SHUPLWWHG LQ ZULWLQJ E\ WKH 'HVLJQDWLQJ 3DUW\
                                                
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 11 of 20 Page ID #:614




        D 5HFHLYLQJ 3DUW\ PD\ GLVFORVH DQ\ LQIRUPDWLRQ RU LWHP GHVLJQDWHG
        ³&21),'(17,$/´ RQO\ WR
              D    WKH 5HFHLYLQJ 3DUW\¶V 2XWVLGH &RXQVHO RI 5HFRUG LQ WKLV $FWLRQ DQG
        RWKHU DWWRUQH\V IURP 2XWVLGH &RXQVHO RI 5HFRUG¶V ODZ ILUP DV ZHOO DV
        HPSOR\HHV RI VDLG 2XWVLGH &RXQVHO RI 5HFRUG WR ZKRP LW LV UHDVRQDEO\
        QHFHVVDU\ WR GLVFORVH WKH LQIRUPDWLRQ IRU WKLV $FWLRQ
              E    WKH RIILFHUV GLUHFWRUV DQG HPSOR\HHV LQFOXGLQJ +RXVH &RXQVHO RI
        WKH 5HFHLYLQJ 3DUW\ WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ
              F    ([SHUWV DV GHILQHG LQ WKLV 2UGHU RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP
       GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR KDYH VLJQHG WKH
       ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $
             G    WKH &RXUW DQG LWV SHUVRQQHO
             H    FRXUW UHSRUWHUV YLGHRJUDSKHUV DQG WKHLU VWDII
             I    SURIHVVLRQDO MXU\ RU WULDO FRQVXOWDQWV PRFN MXURUV DQG 3URIHVVLRQDO
       9HQGRUV WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR
       KDYH VLJQHG WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $
             J    WKH DXWKRU RU UHFLSLHQW RI D GRFXPHQW FRQWDLQLQJ WKH LQIRUPDWLRQ RU
       D FXVWRGLDQ RU RWKHU SHUVRQ ZKR RWKHUZLVH SRVVHVVHG RU NQHZ WKH LQIRUPDWLRQ
             K    GXULQJ WKHLU GHSRVLWLRQV ZLWQHVVHV DQG DWWRUQH\V IRU ZLWQHVVHV LQ
       WKH $FWLRQ WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ SURYLGHG  WKH
       GHSRVLQJ SDUW\ UHTXHVWV WKDW WKH ZLWQHVV VLJQ WKH IRUP DWWDFKHG DV ([KLELW $
       KHUHWR DQG  WKH\ ZLOO QRW EH SHUPLWWHG WR NHHS DQ\ FRQILGHQWLDO LQIRUPDWLRQ
       XQOHVV WKH\ VLJQ WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW
       $ XQOHVV RWKHUZLVH DJUHHG E\ WKH 'HVLJQDWLQJ 3DUW\ RU RUGHUHG E\ WKH FRXUW
       3DJHV RI WUDQVFULEHG GHSRVLWLRQ WHVWLPRQ\ RU H[KLELWV WR GHSRVLWLRQV WKDW UHYHDO
       3URWHFWHG 0DWHULDO PD\ EH VHSDUDWHO\ ERXQG E\ WKH FRXUW UHSRUWHU DQG PD\ QRW
       EH GLVFORVHG WR DQ\RQH H[FHSW DV SHUPLWWHG XQGHU WKLV 6WLSXODWHG 3URWHFWLYH
       2UGHU DQG
                                                
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 12 of 20 Page ID #:615




              L    DQ\ PHGLDWRU RU VHWWOHPHQW RIILFHU DQG WKHLU VXSSRUWLQJ SHUVRQQHO
        PXWXDOO\ DJUHHG XSRQ E\ DQ\ RI WKH SDUWLHV HQJDJHG LQ VHWWOHPHQW GLVFXVVLRQV
                  'LVFORVXUH RI ³+,*+/< &21),'(17,$/ ± $77251(<6¶
        (<(6 21/<´ ,QIRUPDWLRQ RU ,WHPV 8QOHVV RWKHUZLVH RUGHUHG E\ WKH FRXUW RU
        SHUPLWWHG LQ ZULWLQJ E\ WKH 'HVLJQDWLQJ 3DUW\ D 5HFHLYLQJ 3DUW\ PD\ GLVFORVH
        DQ\   LQIRUPDWLRQ    RU   LWHP   GHVLJQDWHG    ³+,*+/<      &21),'(17,$/        ±
        $77251(<6¶ (<(6 21/<´ RQO\ WR
              D    WKH 5HFHLYLQJ 3DUW\¶V 2XWVLGH &RXQVHO RI 5HFRUG LQ WKLV $FWLRQ DQG
        RWKHU DWWRUQH\V IURP 2XWVLGH &RXQVHO RI 5HFRUG¶V ODZ ILUP DV ZHOO DV
       HPSOR\HHV RI VDLG 2XWVLGH &RXQVHO RI 5HFRUG WR ZKRP LW LV UHDVRQDEO\
       QHFHVVDU\ WR GLVFORVH WKH LQIRUPDWLRQ IRU WKLV $FWLRQ
             E    +RXVH &RXQVHO RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP GLVFORVXUH LV
       UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ
             F    ([SHUWV DV GHILQHG LQ WKLV 2UGHU RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP
       GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR KDYH VLJQHG WKH
       ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $
             G    WKH FRXUW DQG LWV SHUVRQQHO
             H    FRXUW UHSRUWHUV YLGHRJUDSKHUV DQG WKHLU VWDII
             I    SURIHVVLRQDO MXU\ RU WULDO FRQVXOWDQWV PRFN MXURUV DQG 3URIHVVLRQDO
       9HQGRUV WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR
       KDYH VLJQHG WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $
             J    WKH DXWKRU RU UHFLSLHQW RI D GRFXPHQW FRQWDLQLQJ WKH LQIRUPDWLRQ RU
       D FXVWRGLDQ RU RWKHU SHUVRQ ZKR RWKHUZLVH SRVVHVVHG RU NQHZ WKH LQIRUPDWLRQ
       DQG
             K    DQ\ PHGLDWRU RU VHWWOHPHQW RIILFHU DQG WKHLU VXSSRUWLQJ SHUVRQQHO
       PXWXDOO\ DJUHHG XSRQ E\ DQ\ RI WKH SDUWLHV HQJDJHG LQ VHWWOHPHQW GLVFXVVLRQV
                 3URFHGXUHV IRU $SSURYLQJ RU 2EMHFWLQJ WR 'LVFORVXUH RI ³+,*+/<
       &21),'(17,$/$77251(<6¶ (<(6 21/<´ 0DWHULDO WR ([SHUWV
                                                 
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 13 of 20 Page ID #:616




              D    $ SDUW\ VHHNLQJ WR GLVFORVH WR DQ H[SHUW UHWDLQHG E\ 2XWVLGH
        &RXQVHO RI 5HFRUG DQ\ LQIRUPDWLRQ RU LWHP WKDW KDV EHHQ GHVLJQDWHG ³+,*+/<
        &21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ PXVW ILUVW  VHW IRUWK WKH
        IXOO QDPH RI WKH H[SHUW DQG WKH FLW\ DQG VWDWH RI KLV RU KHU SULPDU\ UHVLGHQFH 
        DWWDFK D FRS\ RI WKH H[SHUW¶V FXUUHQW UHVXPH  LGHQWLI\ WKH H[SHUW¶V FXUUHQW
        HPSOR\HUV  LGHQWLI\ HDFK SHUVRQ RU HQWLW\ IURP ZKRP WKH H[SHUW KDV
        UHFHLYHG FRPSHQVDWLRQ RU IXQGLQJ IRU ZRUN LQ KLV RU KHU DUHDV RI H[SHUWLVH
        LQFOXGLQJ LQ FRQQHFWLRQ ZLWK OLWLJDWLRQ LQ WKH SDVW ILYH \HDUV DQG  LGHQWLI\
        E\ QDPH DQG QXPEHU RI WKH FDVH ILOLQJ GDWH DQG ORFDWLRQ RI FRXUW DQ\
       OLWLJDWLRQ ZKHUH WKH H[SHUW KDV RIIHUHG H[SHUW WHVWLPRQ\ LQFOXGLQJ E\
       GHFODUDWLRQ UHSRUW RU WHVWLPRQ\ DW GHSRVLWLRQ RU WULDO LQ WKH SDVW ILYH \HDUV ,I
       WKH H[SHUW EHOLHYHV DQ\ RI WKLV LQIRUPDWLRQ DW    LV VXEMHFW WR D
       FRQILGHQWLDOLW\ REOLJDWLRQ WR D WKLUG SDUW\ WKHQ WKH H[SHUW VKRXOG SURYLGH
       ZKDWHYHU LQIRUPDWLRQ WKH H[SHUW EHOLHYHV FDQ EH GLVFORVHG ZLWKRXW YLRODWLQJ DQ\
       FRQILGHQWLDOLW\ DJUHHPHQWV DQG WKH SDUW\ VHHNLQJ WR GLVFORVH WKH LQIRUPDWLRQ WR
       WKH H[SHUW VKDOO EH DYDLODEOH WR PHHW DQG FRQIHU ZLWK WKH GHVLJQDWRU UHJDUGLQJ
       DQ\ VXFK FRQILGHQWLDOLW\ REOLJDWLRQV
             E    $ SDUW\ WKDW PDNHV D UHTXHVW DQG SURYLGHV WKH LQIRUPDWLRQ VSHFLILHG
       LQ 6HFWLRQ D PD\ GLVFORVH WKH GHVLJQDWHG PDWHULDO WR WKH LGHQWLILHG H[SHUW
       XQOHVV ZLWKLQ VHYHQ GD\V RI GHOLYHULQJ WKH UHTXHVW WKH SDUW\ UHFHLYHV D ZULWWHQ
       REMHFWLRQ IURP WKH GHVLJQDWRU SURYLGLQJ GHWDLOHG JURXQGV IRU WKH REMHFWLRQ
             F    $ 3DUW\ WKDW UHFHLYHV D WLPHO\ ZULWWHQ REMHFWLRQ PXVW PHHW DQG
       FRQIHU ZLWK WKH 'HVLJQDWLQJ 3DUW\ WKURXJK GLUHFW YRLFHWRYRLFH GLDORJXH WR WU\
       WR UHVROYH WKH PDWWHU E\ DJUHHPHQW ZLWKLQ VHYHQ GD\V RI WKH ZULWWHQ REMHFWLRQ ,I
       QR DJUHHPHQW LV UHDFKHG WKH 3DUW\ REMHFWLQJ WR WKH GLVFORVXUH WR WKH ([SHUW PD\
       ILOH D PRWLRQ DV SURYLGHG XQGHU /5  WKURXJK /5 
             G    ,Q DQ\ VXFK SURFHHGLQJ WKH 3DUW\ RSSRVLQJ GLVFORVXUH WR WKH ([SHUW
       VKDOO EHDU WKH EXUGHQ RI SURYLQJ WKDW WKH ULVN RI KDUP WKDW WKH GLVFORVXUH ZRXOG
                                                 
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 14 of 20 Page ID #:617




        HQWDLO XQGHU WKH VDIHJXDUGV SURSRVHG RXWZHLJKV WKH 5HFHLYLQJ 3DUW\¶V QHHG WR
        GLVFORVH WKH 3URWHFWHG 0DWHULDO WR LWV ([SHUW
             3527(&7('           0$7(5,$/         68%32(1$('          25     25'(5('
        352'8&(' ,1 27+(5 /,7,*$7,21
               ,I D 3DUW\ LV VHUYHG ZLWK D VXESRHQD RU D FRXUW RUGHU LVVXHG LQ RWKHU
        OLWLJDWLRQ WKDW FRPSHOV GLVFORVXUH RI DQ\ LQIRUPDWLRQ RU LWHPV GHVLJQDWHG LQ WKLV
        $FWLRQ DV ³&21),'(17,$/´ RU ³+,*+/< &21),'(17,$/$77251(<6¶
        (<(6 21/<´ WKDW 3DUW\ PXVW
               D      SURPSWO\ QRWLI\ LQ ZULWLQJ WKH 'HVLJQDWLQJ 3DUW\ 6XFK QRWLILFDWLRQ
       ZLOO LQFOXGH D FRS\ RI WKH VXESRHQD RU FRXUW RUGHU
              E      SURPSWO\ QRWLI\ LQ ZULWLQJ WKH SDUW\ ZKR FDXVHG WKH VXESRHQD RU
       RUGHU WR LVVXH LQ WKH RWKHU OLWLJDWLRQ WKDW VRPH RU DOO RI WKH PDWHULDO FRYHUHG E\
       WKH VXESRHQD RU RUGHU LV VXEMHFW WR WKLV 3URWHFWLYH 2UGHU 6XFK QRWLILFDWLRQ ZLOO
       LQFOXGH D FRS\ RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DQG
              F      FRRSHUDWH ZLWK UHVSHFW WR DOO UHDVRQDEOH SURFHGXUHV VRXJKW WR EH
       SXUVXHG E\ WKH 'HVLJQDWLQJ 3DUW\ ZKRVH 3URWHFWHG 0DWHULDO PD\ EH DIIHFWHG
              ,I WKH 'HVLJQDWLQJ 3DUW\ WLPHO\ VHHNV D SURWHFWLYH RUGHU WKH 3DUW\ VHUYHG
       ZLWK WKH VXESRHQD RU FRXUW RUGHU ZLOO QRW SURGXFH DQ\ LQIRUPDWLRQ GHVLJQDWHG LQ
       WKLV   DFWLRQ     DV   ³&21),'(17,$/´           RU   ³+,*+/<    &21),'(17,$/
       $77251(<6¶ (<(6 21/<´ EHIRUH D GHWHUPLQDWLRQ E\ WKH FRXUW IURP ZKLFK
       WKH VXESRHQD RU RUGHU LVVXHG XQOHVV WKH 3DUW\ KDV REWDLQHG WKH 'HVLJQDWLQJ
       3DUW\¶V SHUPLVVLRQ 7KH 'HVLJQDWLQJ 3DUW\ ZLOO EHDU WKH EXUGHQ DQG H[SHQVH RI
       VHHNLQJ SURWHFWLRQ LQ WKDW FRXUW RI LWV FRQILGHQWLDO PDWHULDO DQG QRWKLQJ LQ WKHVH
       SURYLVLRQV VKRXOG EH FRQVWUXHG DV DXWKRUL]LQJ RU HQFRXUDJLQJ D 5HFHLYLQJ 3DUW\
       LQ WKLV $FWLRQ WR GLVREH\ D ODZIXO GLUHFWLYH IURP DQRWKHU FRXUW
            $ 1213$57<¶6 3527(&7(' 0$7(5,$/ 628*+7 72 %(
       352'8&(' ,1 7+,6 /,7,*$7,21
              D      7KH WHUPV RI WKLV 2UGHU DUH DSSOLFDEOH WR LQIRUPDWLRQ SURGXFHG E\ D
                                                  
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 15 of 20 Page ID #:618




        1RQ3DUW\ LQ WKLV $FWLRQ DQG GHVLJQDWHG DV ³&21),'(17,$/´ RU ³+,*+/<
        &21),'(17,$/$77251(<6¶ (<(6 21/<´ 6XFK LQIRUPDWLRQ SURGXFHG
        E\ 1RQ3DUWLHV LQ FRQQHFWLRQ ZLWK WKLV OLWLJDWLRQ LV SURWHFWHG E\ WKH UHPHGLHV
        DQG UHOLHI SURYLGHG E\ WKLV 2UGHU      1RWKLQJ LQ WKHVH SURYLVLRQV VKRXOG EH
        FRQVWUXHG DV SURKLELWLQJ D 1RQ3DUW\ IURP VHHNLQJ DGGLWLRQDO SURWHFWLRQV
              E    ,Q WKH HYHQW WKDW D 3DUW\ LV UHTXLUHG E\ D YDOLG GLVFRYHU\ UHTXHVW WR
        SURGXFH D 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ LQ LWV SRVVHVVLRQ DQG WKH 3DUW\
        LV VXEMHFW WR DQ DJUHHPHQW ZLWK WKH 1RQ3DUW\ QRW WR SURGXFH WKH 1RQ3DUW\¶V
        FRQILGHQWLDO LQIRUPDWLRQ WKHQ WKH 3DUW\ ZLOO
                 SURPSWO\ QRWLI\ LQ ZULWLQJ WKH 5HTXHVWLQJ 3DUW\ DQG WKH 1RQ3DUW\
       WKDW VRPH RU DOO RI WKH LQIRUPDWLRQ UHTXHVWHG LV VXEMHFW WR D FRQILGHQWLDOLW\
       DJUHHPHQW ZLWK D 1RQ3DUW\
                 SURPSWO\ SURYLGH WKH 1RQ3DUW\ ZLWK D FRS\ RI WKH 6WLSXODWHG
       3URWHFWLYH 2UGHU LQ WKLV $FWLRQ WKH UHOHYDQW GLVFRYHU\ UHTXHVWV DQG D
       UHDVRQDEO\ VSHFLILF GHVFULSWLRQ RI WKH LQIRUPDWLRQ UHTXHVWHG DQG
                 PDNH WKH LQIRUPDWLRQ UHTXHVWHG DYDLODEOH IRU LQVSHFWLRQ E\ WKH
       1RQ3DUW\ LI UHTXHVWHG
             F    ,I WKH 1RQ3DUW\ IDLOV WR VHHN D SURWHFWLYH RUGHU IURP WKLV FRXUW
       ZLWKLQ  GD\V RI UHFHLYLQJ WKH QRWLFH DQG DFFRPSDQ\LQJ LQIRUPDWLRQ WKH
       5HFHLYLQJ 3DUW\ PD\ SURGXFH WKH 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ
       UHVSRQVLYH WR WKH GLVFRYHU\ UHTXHVW ,I WKH 1RQ3DUW\ WLPHO\ VHHNV D SURWHFWLYH
       RUGHU WKH 5HFHLYLQJ 3DUW\ ZLOO QRW SURGXFH DQ\ LQIRUPDWLRQ LQ LWV SRVVHVVLRQ RU
       FRQWURO WKDW LV VXEMHFW WR WKH FRQILGHQWLDOLW\ DJUHHPHQW ZLWK WKH 1RQ3DUW\ EHIRUH
       D GHWHUPLQDWLRQ E\ WKH FRXUW $EVHQW D FRXUW RUGHU WR WKH FRQWUDU\ WKH 1RQ
       3DUW\ ZLOO EHDU WKH EXUGHQ DQG H[SHQVH RI VHHNLQJ SURWHFWLRQ LQ WKLV FRXUW RI LWV
       3URWHFWHG 0DWHULDO
          81$87+25,=(' ',6&/2685( 2) 3527(&7(' 0$7(5,$/
             ,I D 5HFHLYLQJ 3DUW\ OHDUQV WKDW E\ LQDGYHUWHQFH RU RWKHUZLVH LW KDV
                                                
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 16 of 20 Page ID #:619




        GLVFORVHG 3URWHFWHG 0DWHULDO WR DQ\ SHUVRQ RU LQ DQ\ FLUFXPVWDQFH QRW
        DXWKRUL]HG XQGHU WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU WKH 5HFHLYLQJ 3DUW\ PXVW
        LPPHGLDWHO\ D QRWLI\ LQ ZULWLQJ WKH 'HVLJQDWLQJ 3DUW\ RI WKH XQDXWKRUL]HG
        GLVFORVXUHV E XVH LWV EHVW HIIRUWV WR UHWULHYH DOO XQDXWKRUL]HG FRSLHV RI WKH
        3URWHFWHG 0DWHULDO F LQIRUP WKH SHUVRQ RU SHUVRQV WR ZKRP XQDXWKRUL]HG
        GLVFORVXUHV ZHUH PDGH RI DOO WKH WHUPV RI WKLV 2UGHU DQG G UHTXHVW VXFK SHUVRQ
        RU SHUVRQV WR H[HFXWH WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ WKDW
        LV DWWDFKHG KHUHWR DV ([KLELW $
           ,1$'9(57(17 352'8&7,21 2) 35,9,/(*(' 25 27+(5:,6(
       3527(&7(' 0$7(5,$/
             7KH SURGXFWLRQ RI SULYLOHJHG RU ZRUNSURGXFW SURWHFWHG GRFXPHQWV
       HOHFWURQLFDOO\ VWRUHG LQIRUPDWLRQ RU LQIRUPDWLRQ ZKHWKHU LQDGYHUWHQW RU
       RWKHUZLVH LV QRW D ZDLYHU RI WKH SULYLOHJH RU SURWHFWLRQ IURP GLVFRYHU\ LQ WKLV
       FDVH RU LQ DQ\ RWKHU IHGHUDO RU VWDWH SURFHHGLQJ 7KLV 2UGHU VKDOO EH LQWHUSUHWHG
       WR SURYLGH WKH PD[LPXP SURWHFWLRQ DOORZHG E\ )HGHUDO 5XOH RI (YLGHQFH 
             ,I D 5HFHLYLQJ 3DUW\ GLVFRYHUV WKDW SULYLOHJHG 'LVFORVXUH RU 'LVFRYHU\
       0DWHULDO KDV EHHQ LQDGYHUWHQWO\ RU XQLQWHQWLRQDOO\ SURGXFHG LW VKDOO QRWLI\ WKH
       3URGXFLQJ 3DUW\ LQ ZULWLQJ DV VRRQ DV UHDVRQDEO\ SUDFWLFDEOH DIWHU OHDUQLQJ RI
       WKH LQDGYHUWHQW GLVFORVXUH EXW LQ QR HYHQW PRUH WKDQ  EXVLQHVV GD\V ,I D 3DUW\
       WKURXJK LQDGYHUWHQFH SURGXFHV RU SURYLGHV 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO
       ZKLFK LW EHOLHYHV LV VXEMHFW WR D FODLP RI DQ DSSOLFDEOH SULYLOHJH WKH 3URGXFLQJ
       3DUW\ PD\ JLYH ZULWWHQ QRWLFH WR WKH 5HFHLYLQJ 3DUW\ RU 3DUWLHV WKDW WKH
       'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO LV VXEMHFW WR D FODLP RI SULYLOHJH DQG UHTXHVW
       WKDW LW EH UHWXUQHG WR WKH 3URGXFLQJ 3DUW\ ,I D 3URGXFLQJ 3DUW\ RU 1RQ3DUW\
       UHTXHVWV WKH UHWXUQ SXUVXDQW WR WKLV SDUDJUDSK RI DQ\ 'LVFORVXUH RU 'LVFRYHU\
       0DWHULDO WKH 5HFHLYLQJ 3DUW\ RU 3DUWLHV VKDOO QRW XVH RU GLVFORVH DQG VKDOO
       LPPHGLDWHO\ UHWXUQ WR WKH 3URGXFLQJ 3DUW\ DOO FRSLHV RI VXFK 'LVFORVXUH RU
       'LVFRYHU\ 0DWHULDO RU FRQILUP WKDW DOO FRSLHV KDYH EHHQ GHVWUR\HG 5HWXUQ RI
                                               
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 17 of 20 Page ID #:620




        WKH 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO E\ WKH 5HFHLYLQJ 3DUW\ VKDOO QRW FRQVWLWXWH
        DQ DGPLVVLRQ RU FRQFHVVLRQ RU SHUPLW DQ\ LQIHUHQFH WKDW WKH UHWXUQHG
        'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO LV LQ IDFW SURSHUO\ VXEMHFW WR D FODLP RI
        SULYLOHJH QRU VKDOO LW IRUHFORVH DQ\ 3DUW\ IURP PRYLQJ WKH FRXUW IRU DQ RUGHU WKDW
        VXFK 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO KDV EHHQ LPSURSHUO\ GHVLJQDWHG IRU
        UHDVRQV RWKHU WKDQ D ZDLYHU FDXVHG E\ WKH LQDGYHUWHQW SURGXFWLRQ
           0,6&(//$1(286
               5LJKW WR )XUWKHU 5HOLHI 1RWKLQJ LQ WKLV 2UGHU DEULGJHV WKH ULJKW RI
        DQ\ SHUVRQ WR VHHN LWV PRGLILFDWLRQ E\ WKH &RXUW LQ WKH IXWXUH
              5LJKW WR $VVHUW 2WKHU 2EMHFWLRQV %\ VWLSXODWLQJ WR WKH HQWU\ RI WKLV
       3URWHFWLYH 2UGHU QR 3DUW\ ZDLYHV DQ\ ULJKW LW RWKHUZLVH ZRXOG KDYH WR REMHFW WR
       GLVFORVLQJ RU SURGXFLQJ DQ\ LQIRUPDWLRQ RU LWHP RQ DQ\ JURXQG QRW DGGUHVVHG LQ
       WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU 6LPLODUO\ QR 3DUW\ ZDLYHV DQ\ ULJKW WR REMHFW
       RQ DQ\ JURXQG WR XVH LQ HYLGHQFH RI DQ\ RI WKH PDWHULDO FRYHUHG E\ WKLV
       3URWHFWLYH 2UGHU
              )LOLQJ 3URWHFWHG 0DWHULDO $ 3DUW\ WKDW VHHNV WR ILOH XQGHU VHDO DQ\
       3URWHFWHG 0DWHULDO PXVW FRPSO\ ZLWK /RFDO &LYLO 5XOH  3URWHFWHG 0DWHULDO
       PD\ RQO\ EH ILOHG XQGHU VHDO SXUVXDQW WR D FRXUW RUGHU DXWKRUL]LQJ WKH VHDOLQJ RI
       WKH VSHFLILF 3URWHFWHG 0DWHULDO DW LVVXH ,I D 3DUW\¶V UHTXHVW WR ILOH 3URWHFWHG
       0DWHULDO XQGHU VHDO LV GHQLHG E\ WKH FRXUW WKHQ WKH 5HFHLYLQJ 3DUW\ PD\ ILOH WKH
       LQIRUPDWLRQ LQ WKH SXEOLF UHFRUG XQOHVV RWKHUZLVH LQVWUXFWHG E\ WKH FRXUW
          ),1$/ ',6326,7,21
             $IWHU WKH ILQDO GLVSRVLWLRQ RI WKLV $FWLRQ DV GHILQHG LQ SDUDJUDSK  ZLWKLQ
        GD\V RI D ZULWWHQ UHTXHVW E\ WKH 'HVLJQDWLQJ 3DUW\ HDFK 5HFHLYLQJ 3DUW\
       PXVW UHWXUQ DOO 3URWHFWHG 0DWHULDO WR WKH 3URGXFLQJ 3DUW\ RU GHVWUR\ VXFK
       PDWHULDO $V XVHG LQ WKLV VXEGLYLVLRQ ³DOO 3URWHFWHG 0DWHULDO´ LQFOXGHV DOO
       FRSLHV DEVWUDFWV FRPSLODWLRQV VXPPDULHV DQG DQ\ RWKHU IRUPDW UHSURGXFLQJ RU
       FDSWXULQJ DQ\ RI WKH 3URWHFWHG 0DWHULDO :KHWKHU WKH 3URWHFWHG 0DWHULDO LV
                                                
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 18 of 20 Page ID #:621




        UHWXUQHG RU GHVWUR\HG WKH 5HFHLYLQJ 3DUW\ PXVW VXEPLW D ZULWWHQ FHUWLILFDWLRQ WR
        WKH 3URGXFLQJ 3DUW\ DQG LI QRW WKH VDPH SHUVRQ RU HQWLW\ WR WKH 'HVLJQDWLQJ
        3DUW\ E\ WKH  GD\ GHDGOLQH WKDW  LGHQWLILHV E\ FDWHJRU\ ZKHUH DSSURSULDWH
        DOO WKH 3URWHFWHG 0DWHULDO WKDW ZDV UHWXUQHG RU GHVWUR\HG DQG  DIILUPV WKDW WKH
        5HFHLYLQJ 3DUW\ KDV QRW UHWDLQHG DQ\ FRSLHV DEVWUDFWV FRPSLODWLRQV VXPPDULHV
        RU DQ\ RWKHU IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\ RI WKH 3URWHFWHG 0DWHULDO
        1RWZLWKVWDQGLQJ WKLV SURYLVLRQ &RXQVHO DUH HQWLWOHG WR UHWDLQ DQ DUFKLYDO FRS\
        RI DOO SOHDGLQJV PRWLRQ SDSHUV WULDO GHSRVLWLRQ DQG KHDULQJ WUDQVFULSWV OHJDO
        PHPRUDQGD FRUUHVSRQGHQFH GHSRVLWLRQ DQG WULDO H[KLELWV H[SHUW UHSRUWV
       DWWRUQH\ ZRUN SURGXFW DQG FRQVXOWDQW DQG H[SHUW ZRUN SURGXFW HYHQ LI VXFK
       PDWHULDOV FRQWDLQ 3URWHFWHG 0DWHULDO $Q\ VXFK DUFKLYDO FRSLHV WKDW FRQWDLQ RU
       FRQVWLWXWH 3URWHFWHG 0DWHULDO UHPDLQ VXEMHFW WR WKLV 3URWHFWLYH 2UGHU DV VHW IRUWK
       LQ 6HFWLRQ  '85$7,21
                 $Q\ ZLOOIXO YLRODWLRQ RI WKLV 2UGHU PD\ EH SXQLVKHG E\ FLYLO RU
       FULPLQDO FRQWHPSW SURFHHGLQJV ILQDQFLDO RU HYLGHQWLDU\ VDQFWLRQV UHIHUHQFH WR
       GLVFLSOLQDU\ DXWKRULWLHV RU RWKHU DSSURSULDWH DFWLRQ DW WKH GLVFUHWLRQ RI WKH &RXUW
    
       ,7 ,6 62 67,38/$7(' 7+528*+ &2816(/ 2) 5(&25'
                                       .12%%( 0$57(16 2/621 	 %($5 //3
    
    
       'DWHG 0DUFK             %\ /s/ Nicole R. Townes
                                            3DXO $ 6WHZDUW
    
                                            $OL 6 5D]DL
                                          1LFROH 5 7RZQHV
                                            &OD\WRQ 5 +HQVRQ
    
                                       $WWRUQH\V IRU 3ODLQWLII
                                         +ROO\ +XQW (QWHUSULVHV ,QF
    
    
                                                 
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 19 of 20 Page ID #:622




        'DWHG 0DUFK        %\ /s/ Austin J. Richardson (With Permission)
                                            6WHSKHQ 0 /REELQ
                                           $XVWLQ - 5LFKDUGVRQ
                                    $WWRUQH\V IRU 'HIHQGDQWV
                                     -/ 'HVLJQ ,QF 1HYHQ =HUHPVNL DQG -HQQD
                                    *D\H /HH
     
     
         )25 *22' &$86( 6+2:1 ,7 ,6 62 25'(5('
     
     
        'DWHG 0DUFK        %\
                                         +RQ 0DJLVWUDWH -XGJH 0LFKDHO 5 :LOQHU

    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
                                           
Case 2:18-cv-08218-GW-MRW Document 37 Filed 03/25/19 Page 20 of 20 Page ID #:623




                                           (;+,%,7 $
                   $&.12:/('*0(17 $1' $*5((0(17 72 %( %281'
                   ,     BBBBBBBBBBBBBBBBBBBBBBBBBBBBB             >IXOO     QDPH@       RI
        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >IXOO DGGUHVV@
        GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW , KDYH UHDG LQ LWV HQWLUHW\ DQG XQGHUVWDQG
        WKH 6WLSXODWHG 3URWHFWLYH 2UGHU WKDW ZDV LVVXHG E\ WKH 8QLWHG 6WDWHV 'LVWULFW
        &RXUW IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD LQ WKH FDVH RI Holly Hunt
        Enterprises, Inc.. v. JL Design, Inc., Neven Zeremski and Jenna Gaye Lee &DVH
        1R FY*: 05:[ , DJUHH WR FRPSO\ ZLWK DQG WR EH ERXQG E\
       DOO WKH WHUPV RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DQG , XQGHUVWDQG DQG
       DFNQRZOHGJH WKDW IDLOXUH WR VR FRPSO\ FRXOG H[SRVH PH WR VDQFWLRQV DQG
       SXQLVKPHQW LQ WKH QDWXUH RI FRQWHPSW , VROHPQO\ SURPLVH WKDW , ZLOO QRW
       GLVFORVH LQ DQ\ PDQQHU DQ\ LQIRUPDWLRQ RU LWHP WKDW LV VXEMHFW WR WKLV 6WLSXODWHG
       3URWHFWLYH 2UGHU WR DQ\ SHUVRQ RU HQWLW\ H[FHSW LQ VWULFW FRPSOLDQFH ZLWK WKH
       SURYLVLRQV RI WKLV 2UGHU
                  , IXUWKHU DJUHH WR VXEPLW WR WKH MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV 'LVWULFW
       &RXUW IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD IRU HQIRUFLQJ WKH WHUPV RI WKLV
       6WLSXODWHG 3URWHFWLYH 2UGHU HYHQ LI VXFK HQIRUFHPHQW SURFHHGLQJV RFFXU DIWHU
       WHUPLQDWLRQ RI WKLV DFWLRQ , KHUHE\ DSSRLQW BBBBBBBBBBBBBBBBBBBBBBBBBB
       >IXOO QDPH@ RI BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >IXOO DGGUHVV
       DQG WHOHSKRQH QXPEHU@ DV P\ &DOLIRUQLD DJHQW IRU VHUYLFH RI SURFHVV LQ
       FRQQHFWLRQ ZLWK WKLV DFWLRQ RU DQ\ SURFHHGLQJV UHODWHG WR HQIRUFHPHQW RI WKLV
       6WLSXODWHG 3URWHFWLYH 2UGHU
       'DWH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       &LW\ DQG 6WDWH ZKHUH VLJQHGBBBBBBBBBBBBBBBBBBBBBBBB
       3ULQWHG QDPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       6LJQDWXUH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         
    
                                                    
